internal_revenue_service department of the treasury number release date index no 2056a re washington dc person to contact telephone number refer reply to cc psi b04 - plr - date september legend trust will decedent spouse daughter date date date date date country x accountant dollar_figurem dollar_figuren state state court state citation citation citation dear this is in response to your date letter and other correspondence in which you request rulings under sec_2056 of the internal_revenue_code plr - and sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations and sec_20_2056a-4 of the estate_tax regulations the facts and representations submitted are summarized as follows decedent died testate on date at the time of his death decedent was a citizen of country x and a permanent alien resident_of_the_united_states in state decedent was survived by his spouse spouse and adult child daughter at the time of decedent’s death spouse was a citizen of country x and a permanent alien resident_of_the_united_states also in state the executor of decedent’s estate is spouse property passing under decedent’s will was distributed by an order of summary administration on date thereby completing administration of decedent’s estate spouse moved to state following decedent’s death spouse was the beneficiary of several life_insurance policies owned by decedent on his life and upon decedent’s death spouse received dollar_figurem in life_insurance_proceeds decedent and spouse jointly owned certain corporate shares a bank account and two money market mutual funds joint assets the joint assets had an aggregate value on the date of decedent’s death of dollar_figuren and these assets passed to spouse upon decedent’s death by operation of law while residing in state spouse engaged the services of accountant to prepare and file the federal and state estate_tax returns for the estate in preparing these returns accountant advised spouse to establish a qualified_domestic_trust qdot under sec_2056a and fund the trust with the life_insurance_proceeds and joint assets accountant advised spouse that the trust would qualify for the marital_deduction under sec_2056 on decedent’s estate_tax_return on date spouse established trust the trustee of trust is daughter a united_states citizen spouse established trust to hold all of the life_insurance_proceeds and joint assets which were includible in decedent’s gross_estate and to have the value of the assets in trust a qdot be eligible for the marital_deduction under sec_2056 accountant applied for and received an extension to file decedent’s estate_tax_return to date on date accountant prepared and filed decedent’s estate_tax_return the dollar_figurem proceeds in life_insurance were reported on schedule d insurance on the decedent’s life and the dollar_figuren value in joint assets were reported on schedule e jointly owned property of the return however accountant reported only one-half of the joint assets as includible in decedent’s gross_estate on the return accordingly spouse transferred dollar_figurem in life_insurance_proceeds and only one-half of the joint assets to trust these transfers on date were made before date the following rulings are requested spouse made an enforceable irrevocable and timely assignment of the remaining joint assets under sec_2056 and sec_2 an extension of time under sec_301_9100-1 and sec_301 for purposes of sec_20_2056a-4 until four months from the date of this ruling but in no event beyond date to transfer the remaining joint assets to trust plr - sec_2040 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein held as joint_tenants with right_of_survivorship by the decedent and any other person or as tenants_by_the_entirety by the decedent and spouse or deposited with any person carrying on the banking business in their joint names and payable to either or the survivor except such part thereof as may be shown to have originally belonged to such other person and never to have been received or acquired by the latter from the decedent for less than an adequate_and_full_consideration in money or money’s worth sec_2040 provides that notwithstanding sec_2040 in the case of any qualified_joint_interest the value included in the gross_estate with respect to such interest by reason of this section is one-half of the value of such qualified_joint_interest sec_2040 provides that for purposes of sec_2040 the term qualified_joint_interest means any interest in property held by the decedent and the decedent’s spouse as tenants_by_the_entirety or joint_tenants with right_of_survivorship but only if the decedent and the spouse of the decedent are the only joint_tenants sec_2056 provides that if the surviving_spouse of the decedent is not a citizen_of_the_united_states sec_2040 shall not apply sec_2056 provides that if the surviving_spouse of the decedent is not a citizen_of_the_united_states no deduction under sec_2056 is allowed sec_2056 provides sec_2056 will not apply to any property passing to the surviving_spouse in a qualified_domestic_trust qdot sec_2056 provides that if any property passes from the decedent to the surviving_spouse of the decedent for purposes of sec_2056 such property shall be treated as passing to such spouse in a qdot if -- such property is transferred to such a_trust before the date on which the return of the tax imposed by this chapter is made or ii such property is irrevocably assigned to such a_trust under an irrevocable assignment made on or before such date which is enforceable under local law for purposes of sec_2056a and sec_2056 a qdot is any trust in which the trust instrument requires that at least one trustee of the trust be an individual citizen_of_the_united_states or a domestic_corporation and provides that no distribution other than income may be made from the trust unless a trustee who is an individual citizen_of_the_united_states or a domestic_corporation has the right to withhold from such distribution the tax imposed by this section on the distribution the trust meets the requirements as the secretary may by regulations prescribe to ensure collection of the tax imposed by sec_2056a and an election made under this section by the executor of the decedent applies to the trust sec_20_2056a-4 provides in part that under sec_2056 if an interest in property passes outright from a decedent to a noncitizen surviving_spouse by plr - operation of law and such property interest otherwise qualifies for a marital_deduction except that it does not pass in a qdot solely for purposes of sec_2056 the property is treated as passing to the surviving_spouse in a qdot if the property interest is either actually transferred to a qdot before the estate_tax_return is filed and on or before the last date prescribed by law that the qdot election may be made or is assigned to a qdot under an enforceable and irrevocable written assignment made on or before the date on which the return is filed and on or before the last date prescribed by law that the qdot election may be made generally questions as to the effect of an assignment are governed by the law of the place where the assignment was made 221_f2d_770 3rd cir in order for an assignment to be valid the parties must intend to make an assignment citation no special form or language is necessary to effect an assignment in the absence of statutory requirements citation all that is required is that the property must be sufficiently identifiable and there must be an intent to assign a present right in the subject matter of the assignment divesting the assignor of all control_over which is assigned citation sec_20_2056a-4 provides in part that property irrevocably assigned but not actually transferred to the qdot before the estate_tax_return is filed must be conveyed and transferred to the qdot under applicable local law before the administration of the decedent's_estate is completed if there is no administration of the decedent's_estate the conveyance must be made on or before the date that is one year after the due_date including extensions for filing the decedent's_estate tax_return if an actual transfer to the qdot is not timely made sec_2056 applies and the marital_deduction is not allowed the executor of the decedent’s estate or other authorized legal_representative may request a private_letter_ruling from the internal_revenue_service requesting an extension of the time for completing the conveyance or waiving the actual conveyance under specified circumstances under sec_301 a of this chapter under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 plr - sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides in part that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief the dollar_figuren in joint assets passed outright from decedent to spouse by operation of law one-half of the joint assets were transferred to trust before the estate_tax_return was due and within the time prescribed under sec_2056 however spouse did not make an irrevocable assignment which would be enforceable under state law of the remaining joint assets for purposes of sec_2056 an extension of time to transfer the remaining joint assets is granted only in the situation where an irrevocable assignment of those assets is made under sec_2056 because spouse did not satisfy this statutory requirement spouse may not be granted an extension of time under sec_20_2056a-4 and sec_301_9100-1 to transfer the remaining joint assets to trust the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein we express or imply no opinion on the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter under any other provisions of the code in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives plr - this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
